Order entered January 22, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01330-CV

                            JOHN C. GOLFIS, ET AL., Appellants

                                              V.

                   EDWARD "LANNY" HOUILLION, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-13053

                                          ORDER
       We GRANT appellants’ January 17, 2014 motion for an extension of time to file a notice

of accelerated appeal. The notice of accelerated appeal filed on September 18, 2013 is deemed

timely for jurisdictional purposes.

       Appellants’ brief is due FEBRUARY 11, 2014. See TEX. R. APP. P. 38.6(a).

                                                     /s/   ADA BROWN
                                                           JUSTICE